Citation Nr: 1754353	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-39 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $17,361.87.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination by the Committee on Waivers and Compromises (COWC) of VA's Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of an overpayment of VA compensation on the basis that he had failed to initiate a timely request for waiver.  In a March 2014 decision, the Board determined that the Veteran initiated a timely request for waiver and remanded the issue of a request for waiver of an overpayment of VA compensation.

The Veteran did not appear at the Travel Board hearing, which was scheduled in October 2015.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).

In June 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the AOJ's compliance with the June 2017 Board Remand is addressed in the Remand section below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $17,361.87.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).
In the June 2017 Board Remand, the AOJ was charged with locating the Veterans VA Form 5655 or obtaining a new VA Form 5655.  The record does not reflect that AOJ has completed all the actions as requested in the June 2017 Board Remand.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As noted, in the December 2015 and June 2017 Board Remands, the COWC's waiver denial, dated in June 2010, referenced a VA Form 5655, Financial Status Report.  The RO has determined that the VA form 5655, which was referenced in the June 2010 waiver denial by the COWC, is not available.  In its June 2017 Remand, the Board instructed that if it was determined that the Veteran's previous VA Form 5655 from June 2010 was unavailable; the AOJ was to allow him to submit an updated VA form 5655.  As such, in the August 2017 SSOC, the AOJ noted that attempts were made to contact the Veteran by phone but they were not successful.  The RO also noted that a request was sent to the Veteran in July 2017, requesting the Veteran to complete and return the VA form 5655; however, there is no documentation in the file that this form was ever sent to the Veteran.  The last documented mailing of VA form 5655 was in August 2016, prior to the Board's Remand instructing the RO to allow the Veteran an opportunity to submit an updated VA Form 5655. 

Accordingly, the case is REMANDED for the following action:

1.  Since the RO has determined that the VA Form 5655, Financial Status Report, is no longer available, give the Veteran another opportunity to submit an updated VA Form 5655, Financial Status Report, listing all monthly income, monthly expenses, and assets (to include bank account information).  It must be noted in the Veteran's claim file that this action was completed. 

2.  Review the electronic record and ensure that the foregoing development action has been conducted and completed in full.  In this regard, ensure that all outstanding records are associated with the electronic file as identified above.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall at 268.

3.  After completion of the above and any additional development deemed necessary, adjudicate the request for a waiver of recovery of overpayment of VA disability compensation benefits in the amount of $17,361.87.  In this regard, the COWC is instructed that the preliminary issue of whether the request for a waiver was timely filed was adjudicated and allowed in the March 2014 Board Decision and the COWC must adjudicate the request for a waiver of recovery of an overpayment of VA compensation benefits on the merits.

If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




